Citation Nr: 0734415	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  01-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependent's Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35. 


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 8, 1996, to 
January 23, 1996.  She died in August 1998.  The appellant is 
her widower.

A review of the evidence of record shows that by rating 
decision dated in November 2000, the VARO in Houston, Texas, 
denied the appellant's claim for entitlement to service 
connection for the cause of the veteran's death and for 
entitlement to DEA benefits under Chapter 35.  The case was 
previously before the Board of Veterans' Appeals (Board) in 
April 2003 and August 2004.  At those times it was REMANDED 
by the Board to the RO for additional development.  In March 
2005, the Board denied the claims.  The appellant appealed 
the denials to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2006, the United States 
Court of Appeals for Veterans Claims (Court) granted a Joint 
Motion to Vacate and Remand the Board's March 2005 decision 
and the case was remanded to the Board for further action.

A further review of the record reveals that during the 
pendency of the appeal, the appellant canceled two travel 
board hearings that were scheduled on March 2002 and February 
2003 in San Antonio, Texas.  He also failed to report for a 
travel board hearing scheduled in February 2005 in San 
Antonio.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in development of his claims and has notified him 
of the information and evidence necessary to substantiate the 
claims addressed in this decision.  

2.  The veteran died in August 1998 at her residence.  The 
Certificate of Death reflected the cause of death was drug 
overdose due to or as a consequence of combined toxicity, 
Methadone and Tricyclic antidepressants.  An autopsy protocol 
done in October 1998 revealed findings of: acute pulmonary 
edema; hepatomegaly; toxicology positive for Methadone and 
Amitriptyline and Nortriptyline; status post cholecystectomy, 
remote past; and seizure disorder, by clinical history.  The 
cause of death was the same as that given on the death 
certificate.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  The veteran did not have a permanent and total service-
connected disability in effect at the time of her death and 
it is not shown that her death was due to or the result of a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 51002, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156 (a), 3.159, 3.326 (2007).

Under the provisions of the VCAA, VA has a duty to notify an 
appellant of any information and evidence necessary to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  The Board finds that an August 2006 letter sent to the 
appellant by the RO and earlier communications more than 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO has thus complied 
with VCAA's notification requirements.  

In order to meet the requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), the VCAA notice must:  (1) inform 
the claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence and information that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).

Also, in March 2006, the Court issued a decision in Dingess 
v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b) apply to all five elements of a 
service connection claim.  Those elements are:  (1) veteran's 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. 

The Board is aware that in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the Court issued certain directives pertinent to 
cases where the issue is service connection for the cause of 
the veteran's death.  However, in this case, the veteran was 
not service-connected for any disability during her lifetime 
and the Hupp decision is therefore not for application.  The 
Board believes that the record has been developed to the 
extent possible.  The case was most recently remanded by the 
Board in July 2006 in response to a remand by the Court for 
further development.  Records from the veteran's 
hospitalization at the Fort Leonard Wood Army Community 
Hospital in January 1996 were obtained and associated with 
the claims folder.  Further, a VA psychologist reviewed the 
entire claims file and provided an opinion as to whether the 
veteran's several weeks of active service played any kind of 
role in her death.  

The Board finds that the record has been developed to the 
extent possible.  "It is difficult to discern what additional 
evidence the VA could have provided to the [appellant] 
regarding what additional evidence [she] could submit to 
substantiate [her] claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on the foregoing, the Board finds 
that VA fulfilled its VCAA duties to notify and assist the 
appellant, and, thus, no additional assistance or 
notification is required at this time.

Pertinent Laws and Regulations

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131;  38 C.F.R. 
§ 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (d).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.312.  Essentially, 
the evidence must show that a service-connected disability 
was either the principal or contributory cause of death.  For 
a service-connected disease to be the principal (primary) 
cause of death, it must alone or with some other condition be 
the immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2007).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the appellant or in his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000) (the Board has reviewed the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 4 Vet. 
App. 122 (2000) (the law requires only that the Board provide 
reasons for rejecting evidence favorable to the appellant).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the veteran's 
death.

The veteran died in August 1998 at the age of 36.  The cause 
of death was drug overdose due to or as a consequence of 
combined toxicity, Methadone and Tricyclic antidepressants.  

A review of the service medical records reveals that on 
January 12, 1996, less than one week after commencing active 
duty, the veteran was evaluated for complaints of fatigue and 
suicidal ideation.  She had recently been discharged from a 
ward following a 2-day hospitalization for evaluation of 
fatigue and was diagnosed with exhaustion.  She was followed 
up by Community Mental Health.  After discharge from the 
ward, she became suicidal with worsening symptoms of 
depression.  She gave a 6-year history of having Epstein-Barr 
virus.  She had received treatment for this by an internist 
for the past 6 years.  Medications included Paxil and 
Clonopin.  She had been on Paxil for 1 year and Clonopin for 
3 years with good results.  Prior to taking Paxil, she had 
been taking Prozac for 2 years.  She stated that prior to 
entering the military, she discontinued the Paxil and Prozac 
on her own and she believed this was what led to the 
worsening of her symptoms and her admission.  She stated she 
did not tell the physicians on the ward about her medical 
condition because the service department was not aware of 
this and she was concerned she could get in trouble for 
fraudulent enlistment.  She referred to other problems and 
indicated she was still fatigued and anxious and wanted to be 
separated from the military so she could return to her home 
of record.  She admitted to having had a 3-year course of 
psychotherapy and believed the therapy had been helpful for 
her.  She also gave a history of sexual abuse for which she 
received therapy.  

She immediately recovered after being hospitalized and was 
essentially asymptomatic while in hospital.  She was 
described as maximally treated without any kind of acute 
psychiatric symptoms at the time of discharge from 
hospitalization and service.  It was stated she was 
completely free of suicidal and homicidal ideation.  She was 
described as "already well engaged into her therapeutic 
system at home with the best working arrangements that were 
possible at this time through a shelter."  She was given Axis 
I diagnoses of adjustment disorder with mixed emotional 
conduct; anxiety disorder, not otherwise specified with post-
traumatic stress traits.  She was given an Axis III diagnosis 
of chronic fatigue syndrome, but the examiner stated that it 
was his opinion this was much more likely explained by her 
anxiety disorder and possible post-traumatic stress disorder.

The veteran died in August 1998 at her home at the age of 36.  

The autopsy report resulted in findings of:  acute pulmonary 
edema; hepatomegaly; toxicology positive for Methadone and 
Amitriptyline and Nortriptyline; status post cholecystectomy, 
remote past; and seizure disorder, by clinical history.  The 
cause of death was given as a drug overdose due to combined 
toxicity from Methadone and Tricyclic antidepressants.  

In addition to the autopsy report of the Seminole County 
Medical Examiner, the record includes a 2-page report of 
autopsy from the Winter Springs, Florida, Police Department.  
The report appears to be complete.  Reference was made to 
various specimens taken for toxicology.  It was stated that 
the medical examiner had given a preliminary cause of death 
as drug overdose due to combined toxicity of Methadone and 
Tricyclic antidepressants.

Subsequent to the Board's most recent remand in July 2006, a 
VA medical opinion dated in May 2007 was obtained.  The 
psychologist was asked to review all available data in the 
claims folder.  Based on this review, the psychologist stated 
that the veteran's death was not caused by or a result of her 
military service.  He gave his rationale as based on the 
summary of treatment at the service department hospital in 
January 1996 with the extensive history given by the veteran 
reflecting preexisting problems and traumas.  He noted the 
date of the veteran's death was more than 2 years following 
her brief 2 weeks of active service in January 1996 and he 
stated this "makes it very difficult to assume that the 
service experiences were of such a traumatic nature as to 
lead to the veteran's overdose at that time (accidental or 
otherwise).  The veteran did suffer from severe depression 
and PTSD due to preexisting conditions.  The suicide most 
likely would have occurred whether she had ever been in the 
service or not.  It would not appear that any of her 
experiences in the service in any way were proximal to 
causing that suicide or leading to that tragic act..."

The undersigned notes that 38 C.F.R. § 3.301 (c) (2) provides 
that the isolated and infrequent use of drugs by itself would 
not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  The law and regulations provide 
that compensation shall not be paid if the disability was a 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1 (n), 3.301 (2007); see also VA OPGC 
PREC 2-97.  

A review of the record in this case reveals an extensive 
history of drug abuse by the veteran.  

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that there can be service connection for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  See 
Allen, 237 F.3d at 1381.

As noted above, service connection was not in effect for any 
disability at the time of the veteran's death.  The Board 
therefore finds that the cause of the veteran's death was not 
related to her active service.  A VA psychologist has opined 
that the veteran's death was not related in any way to her 
active service.  The opinion was provided after a review of 
the veteran's claims file, including the service medical 
records and the post service medical evidence.  The Board 
finds the opinion to be persuasive and probative.

In making this determination, the Board notes that the 
appellant has no competence to give a medical opinion or 
diagnosis of causation.  As a lay person, he has not been 
shown to have knowledge of medical principles that would 
allow him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In view of the foregoing, 
a basis upon which to establish service connection for the 
cause of the veteran's death has not been presented and the 
appeal is denied.

Entitlement to Chapter 35 Educational Assistance Benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of the issue on 
appeal either died of a service-connected disability or died 
while having a disability evaluated as permanent and total in 
nature resulting from a service-connected disability.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.87, 21.3020, 
21.3021.  

In this case, the Board determined that the veteran did not 
die as the result of a service-connected disability.  The 
record also reflects that she did not have a disability 
evaluated as total and permanent in nature or resulting from 
a service-connected disability at the time of her death.  
Accordingly, the appellant cannot be considered an "eligible 
person" entitled to receive educational benefits.  
38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any of the facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of the absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits must 
therefore be denied as a matter of law.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Court, is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


